Appeal from an order of the Supreme Court, Cayuga County (Peter E. Corning, A.J.), entered January 27, 2003. The order denied plaintiffs motion to compel the production of certain pathology materials to plaintiffs counsel for review by plaintiffs expert.
It is hereby ordered that the order so appealed from be and *1035the same hereby is unanimously reversed in the exercise of discretion without costs and the motion is granted in accordance with the following Memorandum: Plaintiff, the administrator of the estate of decedent, commenced this medical malpractice action against Auburn Memorial Hospital (defendant) and various doctors for failing to timely diagnose decedent’s condition. Plaintiff moved pursuant to CPLR 3124 to compel production of the original pathology slides taken during decedent’s autopsy after defendant would only release “re-cuts,” which are successive slices of the same pathological material. In the exercise of our discretion, we reverse the order of Supreme Court and grant plaintiffs motion to compel production of the original pathology slides to plaintiffs counsel for delivery to plaintiffs expert for examination, then to be returned to defendant (see Andon v 302-304 Mott St. Assoc., 94 NY2d 740, 745 [2000]). Present—Pigott, Jr., P.J., Green, Hurlbutt, Kehoe and Martoche, JJ.